Citation Nr: 0700387	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether R. A. D. may be recognized as a helpless child of the 
veteran.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is the mother and guardian of R. A. D., the 
step-daughter of the veteran who served on active duty from 
March 1944 to March 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran's step-daughter, R. A. D., was born in 
September 1972 and attained the age of 18 in September 1990.

2. It is not shown that R. A. D. was permanently incapable of 
self-support by reason of physical or mental defect upon 
attaining the age of 18 years; she is not a child for VA 
benefits purposes.


CONCLUSION OF LAW

R. A. D. has not met the requirements for establishing 
entitlement to VA benefits as a helpless child of the 
veteran.  38 U.S.C.A. §§ 101(4), 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.57, 3.102, 3.356 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice prior to the initial rating decision, an 
August 2006 letter provided certain essential notice prior to 
the readjudication of her claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  July 2003 and August 2006 
letters explained the evidence necessary to substantiate her 
claim, the evidence VA was responsible for providing, the 
evidence she was responsible for providing, and advised her 
to submit any evidence or provide any information she had 
regarding her claim.  She has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While she was not 
advised of the criteria for establishing effective dates of 
awards, she is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.

R. A. D.'s pertinent treatment records have been secured.  
The appellant has been notified of the specific types of 
evidence required to substantiate her claim and she has not 
submitted any such evidence and has not indicated that any 
pertinent evidence remains outstanding.  In September 2006, 
she noted she had no additional evidence or information to 
provide.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

R. A. D.'s birth certificate shows she was born to the 
appellant and R. R. D. on September [redacted], 1972.  A marriage 
certificate shows the appellant and the veteran were married 
in February 1974.

April 1987 private treatment records indicate R. A. D. had 
been hit by a car.  She was reported as being generally 
healthy prior to the accident.  While a CT scan of the head 
was normal and did not indicate a fracture, the treating 
doctor noted there was a questionable fracture over the right 
parietal occipital area and a right subdural hematoma.  An 
MRI of the brain provided an impression of a small subgaleal 
hematoma in the right occipital region with inflammatory 
changes involving mastoid air cells and sphenoid sinus.  She 
was being watched because of the hematoma, but her level of 
consciousness had remained stable.  On neurological 
consultation, she complained of headaches in the right 
temporoparietal region, dizziness upon rising quickly, and 
diplopia.  An impression was given that she had "post 
traumatic headaches and dizziness with no focal neurologic 
signs and a normal CT.  The complaint of diplopia is not 
associated with any actual disconjugant eye movement and 
actually when the patient follows a new object she does not 
report diplopia right now."  An audiological and otoscopy 
report revealed blood in the right ear with mild conductive 
hearing loss.  X-rays of the left knee did not reveal a 
fracture or dislocation.  There was a mild "Erlenmeyer 
flask" deformity of the distal left femur, which could have 
been a normal anatomical variant and was seen with various 
disease processes, including anemia, fibrous dysplasia, 
multiple enchondromatous, and the mucopolysaccharidoses.  X-
rays of the pelvis did not reveal a fracture.  Impressions 
were given of a lucent bone lesion of the right iliac crest 
with marginal sclerosis that had a benign appearance; 
differential considerations for this lesion of fibrous 
dysplasia, non ossifying fibroma, enchondroma, a bone cyst, 
or an anuerysmal bone cyst were given and a bone scan was 
suggested.  During a cardiac consultation, R. A. D. denied a 
history of cardiovascular symptoms, including chest pain, 
shortness of breath, dizziness, or palpitations.  An ECG was 
within normal limits and the clinical impression was that a 
heart murmur appeared to be innocent at that time.

The veteran's death certificate shows he died in March 2001 
from a sudden heart attack.

In the appellant's January 2003 claim, she noted that R. A. 
D.'s heart murmur was discovered when she was in an auto 
accident in 1987 and that it still affects her a lot.  

A July 2003 statement indicates that R. A. D. has no income, 
has not been able to work, and will not be able to work.

In her September 2003 notice of disagreement, the appellant 
reports that R. A. D. "has a heart murmur and other problems 
that make it hard for her to even try to look for work."  
Her heart is the most significant problem, in that she 
becomes short of breath when she tries to do a lot of walking 
and cleaning.  She can do very little work around the house 
without having to stop several times to rest and her 
arthritis makes it hard for her to get up and down off the 
floor to clean under things.  Her hearing loss has gotten 
worse and she has eczema that causes her to itch when using 
water, soaps, and cleansers.  The appellant cannot afford to 
take her to see doctors and she knows R. A. D.'s health 
problems would prevent her from getting a job.  

In her December 2003 substantive appeal, the appellant notes 
that R. A. D.'s leg has gotten worse and that she has 
problems doing simple things like walking and shopping 
because of it.  She sometimes needs help cutting her meat 
because of her arthritis. 

C.	Legal Criteria and Analysis

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).
Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through her own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for the rating agency to determine 
based on competent evidence of record in each individual 
case.  Rating criteria applicable to disabled veterans are 
not considered controlling.  Principal factors for 
consideration are: 

1) Evidence that a claimant is earning her own support 
is prima facie evidence that she is not incapable of 
self-support.  Incapacity for self-support will not be 
considered to exist when the child, by her own 
efforts, is provided with sufficient income for her 
reasonable support; 

2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held 
at a later date even though there may have been a 
short intervening period or periods when her condition 
was such that she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening 
diseases or injuries that could be considered major 
factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should 
not be considered as rebutting permanent incapability 
of self-support otherwise established; 

3) Employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, 
the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases 
where the extent and nature of disability raises doubt 
as to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such cases it 
should be considered whether the daily activities of 
the child in the home and community are equivalent to 
the activities of employment of any nature within the 
physical or mental capacity of the child which would 
provide sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered 
as a major factor in the determination to be made, 
unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work 
or indulgence of relatives or friends; and 

4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of 
services.  

38 C.F.R. § 3.356(b).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
reasonable doubt is to be resolved in the claimant's favor 
and the claim will be allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

R. A. D. turned 18 on September [redacted], 1990.  While the 
appellant has claimed she is currently seriously disabled 
because of a heart murmur, arthritis, hearing loss, eczema, 
and a leg problem, the medical evidence does not show that 
these disabilities made her permanently incapable of self-
support when she turned eighteen.  Medical evidence of record 
shows she was hit by a car in April 1987.  At that time it 
was discovered she had an innocent heart murmur, conductive 
hearing loss, a benign bone lesion in the right iliac crest 
with several possible diagnoses, an anatomical deformity of 
the distal left femur, and a subgaleal hematoma.  The medical 
records do not indicate any of these findings were permanent, 
disabling, or would prevent her from performing daily or 
occupational activities.  The record is negative for medical 
evidence subsequent to the treatment she received immediately 
after the car accident and there is no medical evidence she 
has been diagnosed with arthritis or eczema.  The United 
States Court of Appeals for Veterans Claims has held that the 
Board may consider only independent medical evidence to 
support its findings.  If the medical evidence of record is 
insufficient, the Board is not free to substitute its own 
unsubstantiated medical conclusion.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Thus, the Board cannot conclude 
that the medical problems noted in 1987 and additional 
disabilities reported by the appellant made her permanently 
incapable of self-support at her 18th birthday as the medical 
evidence of record does not support such a finding.

The appellant has indicated that R. A. D.'s physical 
disabilities currently make it difficult for her to complete 
daily activities and prevent her from working.  However, R. 
A. D. is currently 34 years old; thus, the appellant's 
statements regarding her condition in the present are not 
probative in determining whether she was permanently 
incapable of self-support at the age of 18, about 14 years 
ago.  See Dobson, 4 Vet. App. at 445-46.  While the appellant 
has alleged that R. A. D. has not worked and will never work 
because of her physical disabilities, she has not submitted 
any competent evidence to support these statements.  The 
factors in 38 C.F.R. § 3.56(b) note that a lack of employment 
prior to or after the age of 18 is not a major factor in 
determining whether a person is permanently incapable of 
self-support, unless it can be shown that the lack of 
employment was because of physical or mental disabilities.  
The appellant's statements are not competent evidence to 
prove her allegations, as she is a layperson, and lacks the 
training to opine regarding medical diagnoses and the effects 
such diagnoses might have on an individual's ability to 
support themselves.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  She can observe and report symptoms 
observable by a lay person, but her statements are not 
competent to establish that R. A. D. was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  See 
38 C.F.R. § 3.159(a).  

The competent medical evidence of record does not show that 
R. A. D. was permanently incapable of self-support upon 
reaching the age of 18.  Hence, the preponderance of the 
evidence is against the claim and it must be denied.


ORDER

The appeal to establish R. A. D. as a helpless child of the 
veteran is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


